                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

STRIKE 3 HOLDINGS, LLC,                             :   CIVIL ACTION
                                                    :
                Plaintiff,                          :
                                                    :
v.                                                  :
                                                    :   Civ. No. 1:20-cv-10735-ER
JOHN DOE subscriber assigned IP address             :
100.12.248.145,                                     :   Judge Edgardo Ramos
                                                    :
                Defendant.                          :
                                                    :


                    JOINT MOTION FOR PROTECTIVE ORDER
        Pursuant to Fed. R. Civ. P. 26, Defendant, John Doe (“Defendant”) and Plaintiff, Strike 3

Holdings, LLC (“Plaintiff”) (together “the Parties”), make this application for entry of an order

allowing Defendant to proceed under a pseudonym, and state:

        1.      This is a copyright infringement case against a John Doe Defendant known to

Plaintiff only by an IP address. Defendant’s true identity is known by his or her Internet service

provider (“ISP”).

        2.      On December 29, 2020, Plaintiff was granted leave to serve a third party

subpoena on Defendant’s ISP to obtain the Defendant’s identifying information [CM/ECF 8].

Plaintiff issued the subpoena on or about January 4, 2021 and received the ISP’s response on or

about May 5, 2021.

        3.      On or about March 12, 2021, Defendant’s counsel, Philip F. Weiss, Esq.,

contacted Plaintiff to discuss the status of this action.

        4.      The Parties have conferred and agree that Defendant may be allowed to proceed

under the pseudonym John Doe.

        5.      Plaintiff will keep Defendant’s identity confidential and unless otherwise ordered

by the Court, will not publish Defendant’s name, address, or other identifying information on the

docket, or otherwise make Defendant’s true identity publicly known.


                                                   1
       6.     This application is made in good faith and not for the purpose of undue delay.

       7.     None of the parties will be prejudiced by the granting of this protective order.

       WHEREFORE, the Parties respectfully request that Defendant John Doe be able to

proceed under the pseudonym John Doe. If Plaintiff amends its Complaint to name Defendant,

Plaintiff will file the Amended Complaint under seal with a redacted version on the public

docket. A proposed order is attached for the Court’s convenience.



Dated: May 21, 2021                            Respectfully submitted,

                                               By: /s/ Jacqueline M. James
                                               Jacqueline M. James, Esq.
                                               Attorney for Plaintiff


With the express consent of
Philip F. Weiss, Counsel for
Defendant
                                               /s/ Philip F. Weiss
                                               Philip F. Weiss, Esq.
                                               Attorney for Defendant

The James Law Firm, PLLC
445 Hamilton Avenue, Suite 1102
White Plain, NY 10610-1832
Tel.: (914) 358-6423
Fax: (914) 358-6424
jjames@jacquelinejameslaw.com
Counsel for Plaintiff Strike 3 Holdings, LLC




                                                  2
